DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  01/27/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. Pub. No. 2018/0089041 A1) in view of Westerkamp (Verifiable Smart Contract th International Colloquium; Hanoi, Vietnam, October 23-27, 2017).
Regarding claim 1, Smith teaches a server for processing a database query, the server associated with a distributed ledger, one or more databases and a cryptographic structure, the cryptographic structure having a plurality of nodes (Fig. 1, paragraph [0020], [0022], [0024], the query-optimizer ledger system is interpreted as a server for processing a database query, the server associated with a distributed ledger; Fig. 5 illustrates one or more master tables; paragraph [0032]-[0034], a Merkle tree storing hash value is interpreted as a cryptographic structure), the server comprising: at least one processor; and at least one memory including computer program code; the at least one memory and the computer program code  (paragraph [0022], [0024]) configured to, with the at least one processor, cause the server at least to: 
generate one or more fingerprints for the one or more databases, wherein a respective fingerprint for an individual database includes a cryptographic hash value calculated for data stored in the individual database (paragraph [0032]-[0033], hashing the transaction data then store the hash value to the nodes of Merkle Tree);
store the one or more fingerprints in the plurality of nodes (paragraph [0032]-[0033], hashing the transaction data then storing the hash value to the nodes of Merkle Tree);
receive an input requesting a database query result to the database query (paragraph [0042], [0063], receiving a request to query the distributed ledger transaction data, a query may be regarding any attribute of the transaction data); 
determine the database query result based on the one or more databases in response to the input (paragraph [0042], [0063], [0043], after the query is executed, results are returned to the requestor).

Smith does not explicitly disclose: extracting transactions stored in the distributed ledger and reorganize said transactions in the one and more databases; determine the database query result in response to the input based on the one or more involved databases selected from the one or more databases and associated with the database query result without resorting to browsing each block in the distributed ledger, allowing the server to efficiently process the database query.
Westerkamp teaches: extracting transactions stored in the distributed ledger and reorganize said transactions in the one and more databases (page 416, left column, line 40-43, extracting transaction data into an external, structure data storage);
determine the database query result in response to the input based on the one or more involved databases selected from the one or more databases and associated with the database query result without resorting to browsing each block in the distributed ledger, allowing the server to efficiently process the database query (page 416, left column, line 40-45, page 416, right column, line 1, extracting transaction data into an external, structure data storage, instead of querying a blockchain node directly, the structured data is utilized for fast information retrieval).
 It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include extracting transactions stored in the distributed ledger and reorganize said transactions in the one and more databases; determine the database query result in response to the input based on the one or more involved databases selected from the one or more databases and associated with the database query result without resorting to browsing each block in the distributed ledger, allowing the server to efficiently process the database query into query Optimized distributed ledger system of Smith.

Smith as modified by Westerkamp do not explicitly disclose: store the one or more fingerprints in the distributed ledger, thereby allowing a user of the server to verify the one or more databases without a need to trust the server; determine one or more fingerprints of the one or more involved databases, and a verifying value in response to the determined one or more fingerprints, the verifying value being one that is used to verify if the determined one or more fingerprints are part of the cryptographic structure so as to ensure authenticity of the database query result while efficiently processing the database query by consulting the one or more involved databases without a need to browse the distributed ledger.
Dang teaches: store the one or more fingerprints in the distributed ledger, thereby allowing a user of the server to verify the one or more databases without a need to trust the server (page 291, 296-298, storing the merkle Root of MPT-chain in the block header of blockchain; stored Merkle hash calculated in the value field); 
determine one or more fingerprints of the one or more involved databases, and a verifying value in response to the determined one or more fingerprints, the verifying value being one that is used to verify if the determined one or more fingerprints are part of the cryptographic structure so as to ensure authenticity of the database query result while efficiently processing the database query by consulting the one or more involved databases without a need to browse the nd paragraph, line 1-3; verifying the result utilizing the MPT-chain; when using holderID, MT-Chain reads the holderID bit by bit and matches holderID starting from the root to the leaf node or the extended node; the Merkle Root can support the validation of the data; MPT-Chain can speed up block validation because it stores intermediate values for calculating Merkle root).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include storing the one or more fingerprints in the distributed ledger, thereby allowing a user of the server to verify the one or more databases without a need to trust the server; determining one or more fingerprints of the one or more involved databases, and a verifying value in response to the determined one or more fingerprints, the verifying value being one that is used to verify if the determined one or more fingerprints are part of the cryptographic structure so as to ensure authenticity of the database query result while efficiently processing the database query by consulting the one or more involved databases without a need to browse the distributed ledger into query Optimized distributed ledger system of Smith.
Motivation to do so would be to include storing the one or more fingerprints in the distributed ledger, thereby allowing a user of the server to verify the one or more databases without a need to trust the server; determining one or more fingerprints of the one or more involved databases, and a verifying value in response to the determined one or more fingerprints, the verifying value being one that is used to verify if the determined one or more fingerprints are part of the cryptographic structure so as to ensure authenticity of the database query result while efficiently processing the database query by consulting the one or more involved databases without a need to browse the distributed ledger that can speed up block validation because it 
As per claim 10, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 1 and is similarly rejected.
Claims 4, 5-8, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. Pub. No. 2018/0089041 A1) in view of Westerkamp (Verifiable Smart Contract Portability”; February 2019) and Dang et al. (“Theoretical Aspects of Computing –ICTAC 2017”; 14th International Colloquium; Hanoi, Vietnam, October 23-27, 2017), further in view of Zhang et al. (U.S. Pub. No. 2019/0342103 A1).
Regarding claim 4, Smith as modified by Westerkamp and Dang teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose: wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the server to, in storing the one or more fingerprints in the distributed ledger, transmit the one or more fingerprints to a verification server.
Zhang teaches: wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the server to, in storing the one or more fingerprints in the distributed ledger, transmit the one or more fingerprints to a verification server (Zhang, paragraph [0040]-[0044], sending the entire social data set and all the auxiliary information to the SDP [Social Data Provider], the auxiliary information is interpreted as one or more fingerprint data).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the server to, in storing the one or 
Motivation to do so would be to include wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the server to, in storing the one or more fingerprints in the distributed ledger, transmit the one or more fingerprints to a verification server to provide verification of a social media data query-result (Zhang, paragraph [0009], line 1-2).
Smith as modified by Westerkamp, Dang and Zhang further teach: the verification server being configured to store the one or more fingerprints on the distributed ledger (Chow teaches incorporating the hash value into the electronic distributed ledger as an additional block appended to the existing block chain, paragraph [0126], which read on the verification server being configured to store the one or more fingerprints on the distributed ledger as claimed).
Regarding claim 5, Smith as modified by Westerkamp and Dang teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose: wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the server to further receive, from a verification server, the cryptographic structure storing the one or more fingerprints associated with the one or more databases in the plurality of nodes.
Zhang teaches: wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the server to further receive, from a verification server, the cryptographic structure storing the one or more fingerprints associated with the one or more databases in the plurality of nodes (Zhang, paragraph [0047]-[0054], reconstructing the Merkle Hash Tree structure based on the auxiliary authentication information; the verification objects contained all the related auxiliary information and signatures).

Motivation to do so would be to include wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the server to further receive, from a verification server, the cryptographic structure storing the one or more fingerprints associated with the one or more databases in the plurality of nodes to provide verification of a social media data query-result (Zhang, paragraph [0009], line 1-2).
Regarding claim 6, Smith as modified by Smith as modified by Westerkamp and Dang teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose: wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the server to: identify one or more nodes within the cryptographic structure associated with each of the determined one or more fingerprints; and generate at least one verifying value associated with the one or more identified nodes, the at least one verifying value used to verify if the determined one or more fingerprints are part of the cryptographic structure.
Zhang teaches: wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the server to: identify one or more nodes within the cryptographic structure associated with each of the determined one or more fingerprints (Zhang, paragraph [0032], paragraph [0047]-[0050], identifying nodes within the 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the server to: identify one or more nodes within the cryptographic structure associated with each of the determined one or more fingerprints; and generate at least one verifying value associated with the one or more identified nodes, the at least one verifying value used to verify if the determined one or more fingerprints are part of the cryptographic structure into query Optimized distributed ledger system of Smith.
Motivation to do so would be to include wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the server to: identify one or more nodes within the cryptographic structure associated with each of the determined one or more fingerprints; and generate at least one verifying value associated with the one or more identified nodes, the at least one verifying value used to verify if the determined one or more fingerprints are part of the cryptographic structure to provide verification of a social media data query-result (Zhang, paragraph [0009], line 1-2).
Regarding claim 7, Smith as modified by Westerkamp, Dang and Zhang teach all claimed limitations as set forth in rejection of claim 6, further teach wherein the cryptographic structure comprises a Merkle-Patricia Tree, and wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the server to: identify one or more nodes within the cryptographic structure that forms a path from a top node to a base node, the top node associated with a first character and the base node associated with a last character of a fingerprint in the one or more fingerprints (Zhang, paragraph [0042]-[0043], paragraph [0049], paragraph [0052]-[0054], using the concatenating of node including the siblings of itself, its parent’s parent, etc. of the cryptographic auxiliary information in form of Merkle Hash Tree to match against the signed on in the verification object while Dang teaches the MPT-Chain teaches the Patricia-Merkle Tree being utilized for quick search and fast validation, Dang, page 291, page 296-298, page 303, 2nd paragraph, line 1-3).
Regarding claim 8, Smith as modified by Westerkamp, Dang and Zhang teach all claimed limitations as set forth in rejection of claim 7, further teach wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the server to: generate verifying values of one or more sibling nodes of the one or more identified nodes within the cryptographic structure (Zhang, paragraph [0043], paragraph [0049], paragraph [0052]-[0054], using the concatenating of node including the siblings of itself, its parent’s parent, etc. to match against the signed verification object).
As per claim 13, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 4 and is similarly rejected.
As per claims 14-17, this claim is rejected on grounds corresponding to the arguments given above for rejected claims 5-8 and is similarly rejected.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. Pub. No. 2018/0089041 A1) in view of Westerkamp (Verifiable Smart Contract Portability”; February 2019) and Dang et al. (“Theoretical Aspects of Computing –ICTAC 2017”; 14th International Colloquium; Hanoi, Vietnam, October 23-27, 2017), further in view of Lee (U.S. Patent No. 10,554,401 B1).
Regarding claim 9, Smith as modified by Westerkamp and Dang teach all claimed limitations as set forth in rejection of claim 7 or 8, further teach wherein the plurality of nodes in the Merkle-Patricia tree comprise one or more of a key/value pair or a branch node, wherein the key in the key/value pair is associated with a character of a corresponding fingerprint in the one or more fingerprints (page 291, page 296-298) but do not explicitly disclose the value in the key/value pair is associated with a location of the distributed ledger where the corresponding fingerprint is stored.
Lee teaches the value in the key/value pair is associated with a location of the distributed ledger where the corresponding fingerprint is stored (access information include one or more secret, private key having a corresponding public key, access information may further include a cryptographic hash address, such as a cryptographic hash address operable to receive digital bearer assets, like an encrypted representation of a private key, col. 6, line 51-67; accessing cryptographic hash address for executing the script in response to request, col. 26, line 56-63, noted, the cryptographic hash address is interpreted as the value is associated with a location of the distributed ledger where the corresponding fingerprint is stored).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include the value in the key/value pair is associated with a location of 
Motivation to do so would be to include the value in the key/value pair is associated with a location of the distributed ledger where the corresponding fingerprint is stored to address issue with tradeoffs concerning the security and back-up of those secret keys (Lee, col. 2, line 1-2).
As per claim 18, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 9 and is similarly rejected.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot in view of the new ground(s) of rejection (See new references of Westerkamp and Dang).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KEN HOANG/Examiner, Art Unit 2168